             Case 2:18-cv-00262-TSZ Document 135 Filed 11/13/20 Page 1 of 1




 1

 2
                           UNITED STATES DISTRICT COURT
 3                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 4

 5    DEVITTA BRISCOE, as executor of the
      ESTATE OF CHE ANDRE TAYLOR,
 6    et al.,

                            Plaintiffs,                C18-262 TSZ
 7
           v.                                          MINUTE ORDER
 8
      CITY OF SEATTLE, et al.,
 9
                            Defendants.
10

11        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
12
         (1)    Defendants’ motion, docket no. 131, to strike plaintiffs’ cross-motion,
13 docket no. 130, is DENIED.
          (2)    Plaintiffs’ cross-motion, docket no. 130, to certify as frivolous the
14
   interlocutory appeal taken by defendants Michael Spaulding and Scott Miller from the
   Court’s denial of their motion for summary judgment on the basis of qualified immunity,
15
   see Order at 12-23 (docket no. 117), is DENIED.
16        (3)    Defendants’ motion, docket no. 129, for a stay pending interlocutory
   appeal, is GRANTED. This case is STAYED until further order of the Court. The
17 parties are DIRECTED to file a Joint Status Report within fourteen (14) days after the
   Ninth Circuit issues a mandate, or by December 31, 2021, which occurs earlier.
18
          (4)    The Clerk is directed to send a copy of this Minute Order to all counsel of
19 record.

20         Dated this 13th day of November, 2020.

21                                                  William M. McCool
                                                    Clerk
22
                                                    s/Gail Glass
23                                                  Deputy Clerk

     MINUTE ORDER - 1
